Case 1:17-cr-00630-ER Document 252 Filed 03/30/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_--- x
UNITED STATES OF AMERICA, ORDER

 

~V-
17 Cr. 630-1 (ER)
MARK S. SCOTT,

Defendant.

 

Xx

IT is hereby ORDERED that defendant Mark S. Scott be released from
custody, subject to applicable bail conditions. The U.S. Marshals are to release the

defendant unless any pending warrants, detainers, or other issues are encountered.

Dated: March 30, 2020
New York, New York

gt _

Edgardo Ramos, U.S.D.J.

 

 

 
